UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CLINCHFIELD COAL COMPANY,
Petitioner,

v.

RUTH MULLINS, Widow of Kermon
                                                                         No. 97-2194
Mullins, Deceased; DIRECTOR,
OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(96-1359-BLA)

Submitted: December 22, 1998

Decided: January 20, 1999

Before NIEMEYER and LUTTIG, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Timothy W. Gresham, PENN, STUART & ESKRIDGE, Abingdon,
Virginia, for Petitioner. Vincent J. Carroll, Richlands, Virginia, for
Respondents.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Clinchfield Coal Company (Clinchfield) appeals the award of sur-
vivor's benefits to Ruth Mullins, the widow of Kermon Mullins (Mul-
lins), pursuant to the Black Lung Benefits provisions of the Mine
Safety and Health Act, 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.
1998). The Administrative Law Judge (ALJ) awarded benefits upon
finding that Mullins suffered from pneumoconiosis and that the pneu-
moconiosis was a substantially contributing factor leading to his
death. 20 C.F.R. § 718.205(c)(2) (1998). Clinchfield appealed, and
the Benefits Review Board (Board) affirmed. Because we find that
substantial evidence supports the ALJ's factual findings, we affirm.

Ruth and Kermon K. Mullins were married for forty-eight years,
until Kermon's death in 1994. Mullins worked in the coal mining
industry for thirty-six years between 1941 and 1982. Most of his work
was in or around coal preparation plants; he generally worked as a
table floor operator, and was subject to sporadic exposure to heavy
volumes of coal dust as well as constant exposure to moderate
amounts of dust. He retired in 1981 because of his pulmonary health,
and was treated regularly until his death for his pulmonary condition.
An autopsy was performed following Mullins's death on January 11,
1994.

Clinchfield does not dispute that it is the responsible operator or
that Mullins worked thirty-six years in the industry. The company
does dispute that pneumoconiosis contributed significantly to Mul-
lins's death. The ALJ found that Ruth Mullins had sustained her bur-
den of proving the causal connection between Mullins's death and a
pulmonary impairment related to coal dust exposure. The Board
rejected Clinchfield's arguments on appeal and affirmed the award of
benefits.

                    2
This Court reviews a decision awarding or denying benefits to
determine whether substantial evidence supports the ALJ's factual
findings. Milburn Colliery Co. v. Hicks, 138 F.3d 524, 528 (4th Cir.
1998). Substantial evidence is more than a scintilla, but is "such rele-
vant evidence as a reasonable mind might accept as adequate to sup-
port a conclusion." Consolidated Edison Co. v. NLRB, 305 U.S. 197,
229 (1938). In assessing whether there is evidence to support the
ALJ's factual findings, we must address whether the ALJ has ana-
lyzed all relevant evidence and explained his rationale in accepting
certain evidence. Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438,
439 (4th Cir. 1997). The legal conclusions of the ALJ and the Board
are reviewed de novo. Dehue Coal Co. v. Ballard , 65 F.3d 1189, 1193
(4th Cir. 1995).

Because Ruth Mullins filed her claim for survivors benefits in
1994, her claim is adjudicated under 20 C.F.R. § 718.205 (1998).
Under the provisions of the regulation relevant in this case, death is
considered to be due to pneumoconiosis where pneumoconiosis was
a substantial contributing cause of death or death resulted from com-
plications of pneumoconiosis. § 718.205(c)(2).

Clinchfield first argues that the ALJ did not adequately discuss or
give sufficient weight to the report and deposition of Dr. Caffrey.
Dr. Caffrey's opinion, expressed by report and deposition, was that
the amount of coal worker's pneumoconiosis from which Mullins suf-
fered did not contribute to or cause his death.

An ALJ hearing a black lung claim has the power to make credibil-
ity determinations and weigh the evidence presented. Underwood v.
Elkay Mining, Inc., 105 F.3d 946, 949 (4th Cir. 1997). The ALJ can
disregard an opinion that is not supported by a sufficient rationale.
Milburn Colliery Co., 138 F.3d at 533 n.9. Although he did not spe-
cifically mention Dr. Caffrey's deposition, the ALJ did discuss
Dr. Caffrey's opinion that Mullins's pneumoconiosis was too mild to
have caused his death, which Dr. Caffrey stated was caused by diffuse
interstitial fibrosis of the lungs with superimposed acute broncho-
pneumonia. The ALJ found the pathology report and opinion of
Dr. Jones more persuasive.

Dr. Jones concurred with other pathologists that Mullins suffered
from pneumoconiosis at his death. He concluded that the pneumoco-

                    3
niosis "significantly complicated" Mullins's coronary artery disease
and weakened his cardiac capacity. Based on the interrelationship of
the cardiovascular and pulmonary systems and his examination of the
pathologists' tissue specimens, Dr. Jones diagnosed simple coal work-
er's pneumoconiosis (cwp), emphysema, diffuse interstitial pneu-
monitis, and cytomegalovirus pneumonitis. As Dr. Jones reported, all
the pathologists agreed that Mullins had cwp with enough exposure
to coal dust to cause pneumoconiosis, that he had an obstructive lung
disease that was not caused by smoking, and that acute pneumonitis
had led to his respiratory failure and subsequent death. The attending
physicians, Drs. Tholpady and Smiddy, agreed that Mullins suffered
from coronary artery disease. Both the attending physicians and
Dr. Kahn, the National Institute for Occupational Safety and Health
pathologist, agreed that pneumoconiosis contributed significantly to
Mullins's death. Dr. Jones discounted the opinions of the physicians
employed by Clinchfield as failing to account for Mullins's long
exposure to coal dust, the cwp lesions in his lungs, and the absence
of a smoking history. He noted that the attending doctors had failed
to find any other cause for the pulmonary problems, despite their
efforts to do so. Jones reasoned that Mullins's pneumoconiosis and
the associated chronic lung disease so weakened Mullins's pulmonary
capacity that he could not fend off the cytomegalovirus found in the
autopsy, which normally only invades "severely compromised or
weakened individuals." We conclude that the ALJ acted properly in
weighing the detailed, reasoned report of Dr. Jones against the more
conclusory opinion of Dr. Caffrey, contained in his report and deposi-
tion testimony.

Clinchfield next argues that the ALJ substituted his judgment for
Dr. Tomashefski's medical opinion that Mullins's death was due to
idiopathic pulmonary fibrosis, with pneumoconiosis playing no role.
The ALJ concluded that Dr. Tomashefski ignored Mullins's long his-
tory of exposure to coal dust in finding the disease to be idiopathic,
or of unknown origin. Clinchfield asserts that, in fact,
Dr. Tomashefski did opine with reasonable medical certainty that the
fibrosis was not consistent with pneumoconiosis or caused by expo-
sure to coal dust. The company also argues that"idiopathic pulmo-
nary fibrosis" is a specific medical disease and that, contrary to the
ALJ's assertion, Dr. Tomashefski did acknowledge Mullins's coal

                    4
work and exposure to dust, by noting that he had worked for thirty-
five years in and around coal mines.

The qualifications of experts are significant indicators of the reli-
ability of their opinions. Milburn Colliery Co. , 138 F.3d at 536. The
ALJ noted that Dr. Tomashefski is not an internist. In addition, the
ALJ concluded that Dr. Tomashefski's opinion was less persuasive
because he did not assess how Mullins's thirty-six year exposure to
coal dust related to the fibrosis that led to his death. Both are permis-
sible considerations for the ALJ, and do not amount to substitution of
his opinion for a medical opinion. Therefore, the Board was correct
in holding that this argument lacks merit.

Finally, Clinchfield asserts the ALJ erred in giving little weight to
the opinions of the doctors who did not discuss the effect of Mullins's
cardiac problems on his death: Doctors Adelson, Tomashefski,
Naeye, and Caffrey. Clinchfield charges that the ALJ did not hold the
doctors who found a relationship between pneumoconiosis and Mul-
lins's death to the same standard.

Clinchfield's argument entitles it to no relief. The ALJ gave less
weight to Dr. Tomashefski's report because he was not an internist
and did not take into account the effect of Mullins's long exposure to
coal dust in explaining the fibrosis of his lungs. Dr. Naeye's opinion
was somewhat discounted because of the tentative nature of his con-
clusion that a cytomegalovirus might have caused the fibrosis. The
ALJ was entitled to accept the opinion of Dr. Jones over that of
Dr. Caffrey as being a better reasoned assessment that considered and
accounted for all the relevant medical evidence. As for Dr. Adelson,
his autopsy report found pneumoconiosis as well as interstitial pneu-
monitis compatible with cytomegalovirus pneumonitis. Dr. Adelson
did not identify either of these conditions as the cause or substantially
contributing cause leading to Mullins's death. Therefore, his report is
not contrary to the ALJ's findings.

The ALJ analyzed all relevant evidence and explained his rationale
in assessing the evidence. Sterling Smokeless Coal Co., 131 F.3d at
439. The legal conclusions of both the ALJ and the Board are rational
and consistent with relevant law. Dehue Coal Co. , 65 F.3d at 1193.
 Therefore, we affirm the award of benefits to Ruth Mullins. We dis-

                     5
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    6